Citation Nr: 1518447	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of paratyphoid fever, to include kidney and bladder infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned in February 2014.  The transcript of the hearing has been associated with the claims file.

The Board has recharacterized the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disorder, to reflect consideration of the merits of the claim.  Relevant service department records (a July 1962 service treatment note indicating a tender prostate) were associated with the claims file after a December 2001 Board decision that denied service connection for a prostate disorder.  Thus, VA must reconsider, not reopen, the claim.  38 C.F.R. § 3.156(c) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran reported at his hearing before the undersigned in February 2014 that he was hospitalized at the VA in Omaha, Nebraska for 30 days, approximately three years prior, due to a kidney and bladder infection.  Review of the claims file does not reveal treatment records from the VA in Omaha, Nebraska.  In addition, the Veteran reported that he received treatment at the VA in Lincoln, Nebraska for over 20 years.  VA treatment records regarding the Veteran dated prior to December 1996 and from December 2010 to March 2013 have been associated with the claims file.  Treatment records from VA dated from June 2010 to November 2011 indicate that they are from searches of "audio" and "primary care."  As such, it appears that complete VA treatment records regarding the Veteran have not been obtained and associated with the claims file.  On remand attempts must be made to obtain complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

In a psychiatric evaluation dated in October 1992, the Veteran reported that he applied for Social Security Administration (SSA) Supplemental Security Income (SSI).  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran was afforded a VA medical examination regarding bilateral hearing loss in January 2012 after which the examiner rendered the opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that the Veteran had normal hearing sensitivity, bilaterally, at separation.  The Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service.

As the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss, the Board finds this opinion to be inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The claim will be remanded to afford the Veteran another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran contends that he has had tinnitus since service and did not go to sick call in service because his platoon sergeant told him not to worry.  The Veteran did not report tinnitus or any ear problem on his Report of Medical History at separation from service in August 1968.  Post service, in January 1995 the Veteran reported that he had tinnitus for four to five months, increasing.  Audiological evaluation in March 1995 noted that the Veteran reported having constant annoying ringing in both ears that started in the last couple of months when he started a new, noisy job.  A note dated in March 1995 reveals an assessment of tinnitus secondary to sensorineural hearing loss.  

At the January 2012 VA examination, the Veteran reported constant tinnitus since separation from service.  The examiner rendered the opinion that tinnitus was less likely than not caused by or a result of military noise exposure, based in part on that examiner's opinion that the claimed hearing loss was not related to service.  As this examination relies upon the inadequate rationale provided for the opinion regarding hearing loss, the examination is inadequate regarding tinnitus.  Another opinion should be obtained on remand.  See Barr, 21 Vet. App. 311.  

Service treatment records reveal treatment for epididymitis and tender prostate in service.  The Veteran reported that he came down with a kidney and bladder infection while transporting to his place of discharge.  He stated that he did not report to sick call because he knew he would be hospitalized.  He reported that he went to see a physician immediately upon discharge and was treated with antibiotics.  The Veteran reports that these records are unavailable.  Post service treatment records reveal treatment for prostatic intraepithelial neoplasia (March 1995) and prostatitis.  

The Veteran was afforded a VA medical examination in January 2012 where the examiner noted the diagnosis of acute epididymitis in 1962.  Current examination revealed complaints of voiding dysfunction, which the examiner related to benign prostatic hyperplasia (BPH).  The examiner noted the Veteran's report of "several episodes of acute epididymitis" in service and his claim that he developed many other types of infections ever since then, including acute renal failure.  The examiner determined that, based on a review of medical literature, there is no support for acute epididymitis infections resulting in residuals of recurrent systemic infections or acute renal insufficiency or BPH.  It was the examiner's conclusion that there would be no aggravating issues secondary to treated and resolved acute epididymitis .

There was no indication that the examiner considered the Veteran's tender prostate noted in service.  Thus, the examination is inadequate because it did not consider the Veteran's complete history.  As such, another examination is warranted.  See Barr, 21 Vet. App. at 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the claimed conditions since March 2013.  After securing the necessary release, obtain these records, including treatment records from the VA in Omaha, Nebraska, and treatment records from the VA in Lincoln, Nebraska dated prior from December 1996 to December 2010 and since March 2013.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, the Veteran should be afforded the appropriate VA examination(s) to determine the etiology of any bilateral hearing loss, tinnitus, prostate, and/or residuals of paratyphoid fever, to include kidney and bladder infections, disabilities found to be present.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination(s) and review of the record, the examiner(s) should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss, tinnitus, prostate, and/or residuals of paratyphoid fever, to include kidney and bladder infections, disabilities found to be present was incurred in or aggravated by service?

The examiner(s) should comment upon prior examinations of record.

A complete rationale must be provided for any opinion offered.  If the examiner(s) is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

4.  After the development requested above has been completed, the record should again be reviewed. I f the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


